 



WELLS FARGO   REVOLVING LINE OF CREDIT NOTE       $30,000,000.00   San Diego,
California
July 1, 2007

FOR VALUE RECEIVED, the undersigned Dot Hill Systems Corp. (“Borrower”) promises
to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) at its
office at San Diego RCBO, 401 B Street, Suite #2201, San Diego, CA 92101, or at
such other place as the holder hereof may designate, in lawful money of the
United States of America and in immediately available funds, the principal sum
of $30,000,000.00, or so much thereof as may be advanced and be outstanding,
with interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein.
1. DEFINITIONS:
     As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:
1.1 “Business Day” means any day except a Saturday, Sunday or any other day on
which commercial banks in California are authorized or required by law to close.
1.2 “Fixed Rate Term” means a period commencing on a Business Day and continuing
for 1, 2, 3, 6 or 12- months, as designated by Borrower, during which all or a
portion of the outstanding principal balance of this Note bears interest
determined in relation to LIBOR; provided however, that no Fixed Rate Term may
be selected for a principal amount less than $100,000.00; and provided further,
that no Fixed Rate Term shall extend beyond the scheduled maturity date hereof.
If any Fixed Rate Term would end on a day which is not a Business Day, then such
Fixed Rate Term shall be extended to the next succeeding Business Day.
1.3 “LIBOR” means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/8 of 1%) determined by dividing Base LIBOR by a percentage equal
to 100% less any LIBOR Reserve Percentage.
(a) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, on the first day of a Fixed Rate
Term for delivery of funds on said date for a period of time approximately equal
to the number of days in such Fixed Rate Term and in an amount approximately
equal to the principal amount to which such Fixed Rate Term applies. Borrower
understands and agrees that Bank may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Bank in its discretion deems appropriate including, but not limited
to, the rate offered for U.S. dollar deposits on the London Inter-Bank Market.
(b) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable Fixed Rate Term.
1.4 “Prime Rate” means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

PROMNOTE.CA (06/06)
Revolving Line of Credit Note
02694, #2473343270 20070626073 / Page 1 (BAR CODE) [a35467a3546701.gif]

 



--------------------------------------------------------------------------------



 



2. INTEREST:
2.1 Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) either (a) at a
fluctuating rate per annum equal to the Prime Rate in effect from time to time,
or (b) at a fixed rate per annum determined by Bank to be 0.65000% above LIBOR
in effect on the first day of the applicable Fixed Rate Term. When interest is
determined in relation to the Prime Rate, each change in the rate of interest
hereunder shall become effective on the date each Prime Rate change is announced
within Bank. With respect to each LIBOR selection option selected hereunder,
Bank is hereby authorized to note the date, principal amount, interest rate and
Fixed Rate Term applicable thereto and any payments made thereon on Bank’s books
and records (either manually or by electronic entry) and/or on any schedule
attached to this Note, which notations shall be prima facie evidence of the
accuracy of the information noted.
2.2 Selection of Interest Rate Options. At any time any portion of this Note
bears interest determined in relation to LIBOR, it may be continued by Borrower
at the end of the Fixed Rate Term applicable thereto so that all or a portion
thereof bears interest determined in relation to the Prime Rate or to LIBOR for
a new Fixed Rate Term designated by Borrower. At any time any portion of this
Note bears interest determined in relation to the Prime Rate, Borrower may
convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a Fixed Rate Term designated by Borrower. At such time as
Borrower requests an advance hereunder or wishes to select a LIBOR option for
all or a portion of the outstanding principal balance hereof, and at the end of
each Fixed Rate Term, Borrower shall give Bank notice specifying: (a) the
interest rate option selected by Borrower; (b) the principal amount subject
thereto; and (c) for each LIBOR selection, the length of the applicable Fixed
Rate Term. Any such notice may be given by telephone (or such other electronic
method as Bank may permit) so long as, with respect to each LIBOR selection,
(i) if requested by Bank, Borrower provides to Bank written confirmation thereof
not later than 3 Business Days after such notice is given, and (ii) such notice
is given to Bank prior to 10:00 a.m. on the first day of the Fixed Rate Term, or
at a later time during any Business Day if Bank, at it’s sole option but without
obligation to do so, accepts Borrower’s notice and quotes a fixed rate to
Borrower. If Borrower does not immediately accept a fixed rate when quoted by
Bank, the quoted rate shall expire and any subsequent LIBOR request from
Borrower shall be subject to a redetermination by Bank of the applicable fixed
rate. If no specific designation of interest is made at the time any advance is
requested hereunder or at the end of any Fixed Rate Term, Borrower shall be
deemed to have made a Prime Rate interest selection for such advance or the
principal amount to which such Fixed Rate Term applied.
2.3 Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (a) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (b) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.
2.4 Payment of Interest. Interest accrued on this Note shall be payable on the
1st day of each month, commencing August 1, 2007.
2.5 Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to 4% above the rate of
interest from time to time applicable to this Note.

PROMNOTE.CA (06/06)
Revolving Line of Credit Note
02694, #2473343270 20070626073 / Page 2  





--------------------------------------------------------------------------------



 



3. BORROWING AND REPAYMENT:
3.1 Borrowing and Repayment. Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of the Credit Agreement between Borrower and Bank defined below; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on July 1, 2009.
3.2 Advances. Advances hereunder, to the total amount of the principal sum
available hereunder, may be made by the holder at the oral or written request of
(a) Dana Kammersgard or Hanif Jamal or Shad Burke, any one acting alone, who are
authorized to request advances and direct the disposition of any advances until
written notice of the revocation of such authority is received by the holder at
the office designated above, or (b) any person, with respect to advances
deposited to the credit of any deposit account of Borrower, which advances, when
so deposited, shall be conclusively presumed to have been made to or for the
benefit of Borrower regardless of the fact that persons other than those
authorized to request advances may have authority to draw against such account.
The holder shall have no obligation to determine whether any person requesting
an advance is or has been authorized by Borrower.
3.3 Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Prime Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to LIBOR, with
such payments applied to the oldest Fixed Rate Term first.
4. PREPAYMENT:
4.1 Prime Rate. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to the Prime Rate at any time, in any
amount and without penalty.
4.2 LIBOR. Borrower may prepay principal on any portion of this Note which bears
interest determined in relation to LIBOR at any time and in the minimum amount
of $100,000.00; provided however, that if the outstanding principal balance of
such portion of this Note is less than said amount, the minimum prepayment
amount shall be the entire outstanding principal balance thereof. In
consideration of Bank providing this prepayment option to Borrower, or if any
such portion of this Note shall become due and payable at any time prior to the
last day of the Fixed Rate Term applicable thereto by acceleration or otherwise,
Borrower shall pay to Bank immediately upon demand a fee which is the sum of the
discounted monthly differences for each month from the month of prepayment
through the month in which such Fixed Rate Term matures, calculated as follows
for each such month:
(a) Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the ‘Fixed Rate Term applicable thereto.
(b) Subtract from the amount determined in (a) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.
(c) If the result obtained in (b) for any month is greater than zero, discount
that difference by LIBOR used in (b) above.

PROMNOTE.CA (06/06)
Revolving Line of Credit Note
02694, #2473343270 20070626073 / Page 3  

 



--------------------------------------------------------------------------------



 



Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum 2,000% above the Prime Rate in
effect from time to time (computed on the basis of a 360-day year, actual days
elapsed).
5. EVENTS OF DEFAULT:
     This Note is made pursuant to and is subject to the terms and conditions of
that certain Credit Agreement between Borrower and Bank dated as of July 1,
2004, as amended from time to time (the “Credit Agreement”). Any default in the
payment or performance of any obligation under this Note, or any defined event
of default under the Credit Agreement, shall constitute an “Event of Default”
under this Note.
6. MISCELLANEOUS:
6.1 Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder’s option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys’ fees (to include outside counsel fees and all
allocated costs of the holder’s in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder’s rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.
6.2 Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.
6.3 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.
IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

          Dot Hill Systems Corp.    
 
       
By:
  /s/ Hanif I. Jamal    
 
       
Title:
  CFO    
 
       
By:
  /s/ Dana W. Kammersgard    
 
       
Title:
  CEO    

PROMNOTE.CA (06/06)
Revolving Line of Credit Note
02694, #2473343270

20070626073 / Page 4



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO CREDIT AGREEMENT
          THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of July 1, 2007, by and between DOT HILL SYSTEMS CORP., a Delaware
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
RECITALS
          WHEREAS, Borrower is currently indebted to Bank pursuant to the terms
and conditions of that certain Credit Agreement between Borrower and Bank dated
as of July 1, 2004, as amended from time to time (“Credit Agreement”).
          WHEREAS, Bank and Borrower have agreed to certain changes in the terms
and conditions set forth in the Credit Agreement and have agreed to amend the
Credit Agreement to reflect said changes.
          NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Credit Agreement shall be amended as follows:
          1. Section 1.1. (a) is hereby amended by deleting “July 1, 2007” as
the last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “July 1, 2009,” with such change to be effective upon
the execution and delivery to Bank of a promissory note dated as of July 1, 2007
(which promissory note shall replace and be deemed the Line of Credit Note
defined in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.
          2. The first sentence of Section 1.2. (a) is hereby deleted in its
entirety, and the following substituted therefor:
     “Subject to the terms and conditions of this Agreement, Bank hereby agrees
to make available to Borrower a facility (the “Foreign Exchange Facility”) under
which Bank, from time to time up to and including July 1, 2009, will enter into
foreign exchange contracts for the account of Borrower for the purchase and/or
sale by Borrower in United States dollars of foreign currencies designated by
Borrower; provided however, that the maximum amount of all outstanding foreign
exchange contracts shall not at any time exceed an aggregate of Five Million
United States Dollars (US$5,000,000.00).”
          3. Except as specifically provided herein, all terms and conditions of
the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
          4. Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of this Amendment there exists no
Event of Default as defined in the Credit
S:\Documentation\Team2\SD\AMEND\Dot Hill Systems
Corp 3rd 7-07 C-221_CA.DOCC-221_CA.DOC (Rev. 04/05)
Obl #2473343270\AU #2694

-1-



--------------------------------------------------------------------------------



 



Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the day and year first written above.

                      WELLS FARGO BANK, DOT HILL SYSTEMS CORP.   NATIONAL
ASSOCIATION
 
           
By:
  /s/ Hanif I. Jamal   By:   /s/ Brian P. Chambers
 
           
Title:
  CFO       Brian P. Chambers
 
          Vice President
 
           
By:
  /s/ Dana W. Kammersgard        
 
           
Title:
  CEO        

S:\Documentation\Team2\SD\AMEND\Dot Hill Systems
Corp 3rd 7-07 C-221_CA.DOCC-221_CA.DOC (Rev. 04/05)
Obl #2473343270\AU #2694

-2-



--------------------------------------------------------------------------------



 



CERTIFICATION
     I, HANIF JAMAL Secretary of Dot Hill Systems Corp., a corporation created
and existing under the laws of Delaware, do hereby certify and declare that the
foregoing is a full, true and correct copy of the resolutions duly passed and
adopted by the Board of Directors of said corporation, by written consent of all
Directors of said corporation or at a meeting of said Board duly and regularly
called, noticed and held on July 30, 2007, at which meeting a quorum of the
Board of Directors was present and voted in favor of said resolutions; that said
resolutions are now in full force and effect; that there is no provision in the
Articles of incorporation or Bylaws of said corporation, or any shareholder
agreement, limiting the power of the Board of Directors of said corporation to
pass the foregoing resolutions and that such resolutions are in conformity with
the provisions of such Articles of Incorporation and Bylaws; and that no
approval by the shareholders of, or of the outstanding shares of, said
corporation is required with respect to the matters which are the subject of the
foregoing resolutions.
     IN WITNESS WHEREOF, I have hereunto set my hand, and if required by Bank
affixed the corporate seal of said corporation, as of
July 31, 2007

                  /s/ Hanif I. Jamal       HANIF JAMAL, Secretary    

(SEAL)
 

RESOBORR.CA (06/06)   20070626073 / Page 2   02694, #2473343270    

 



--------------------------------------------------------------------------------



 



WELLS FARGO   CORPORATE RESOLUTION: BORROWING

TO: WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
     RESOLVED: That this corporation, Dot Hill Systems Corp., proposes to obtain
credit from time to time, or has obtained credit, from Bank.
     BE IT FURTHER RESOLVED, that any two of the following officers (use titles
only):
     President and CEO, Vice President Finance, CFO and Treasurer
of this corporation be and they are hereby authorized and empowered for and on
behalf of and in the name of this corporation and as its corporate act and deed:
     (a) To borrow money from Bank and to assume any liabilities of any other
person or entity to Bank, in such form and on such terms and conditions as shall
be agreed upon by those authorized above and Bank, and to sign and deliver to
Bank such promissory notes and other evidences of indebtedness for money
borrowed or advanced and/or for indebtedness assumed as Bank shall require; such
promissory notes or other evidences of indebtedness may provide that advances be
requested by telephone communication and by any officer, employee or agent of
this corporation so long as the advances are deposited into any deposit account
of this corporation with Bank; this corporation shall be bound to Bank by, and
Bank may rely upon, any communication or act, including telephone
communications, purporting to be done by any officer, employee or agent of this
corporation provided that Bank believes, in good faith, that the same is done by
such person.
     (b) To contract for the issuance by Bank of letters of credit, to discount
with Bank notes, acceptances and evidences of indebtedness payable to or due
this corporation, to endorse the same and execute such contracts and instruments
for repayment thereof to Bank as Bank shall require, and to enter into any swap,
derivative, foreign exchange, hedge or other similar transaction or arrangement
with or through Bank.
     (c) To mortgage, encumber, pledge, convey, grant, assign or otherwise
transfer all or any part of this corporation’s real or personal property for the
purpose of securing the payment of any of the promissory notes, contracts,
instruments and other evidences of indebtedness authorized hereby, and to
execute and deliver to Bank such deeds of trust, mortgages, pledge agreements,
security agreements and/or other related documents as Bank shall require.
     (d) To perform all acts and to execute and deliver all documents described
above and all other contracts and instruments which Bank deems necessary or
convenient to accomplish the purposes of this resolution and/or to perfect or
continue the rights, remedies and security interests to be given to Bank
pursuant hereto, including without limitation, any modifications, renewals
and/or extensions of any of this corporation’s obligations to Bank, however
evidenced; provided that the aggregate principal amount of all sums borrowed and
credits established pursuant to this resolution shall not at any time exceed the
sum of $30,000,000.00 outstanding and unpaid.
     Loans made pursuant to a special resolution and loans made by offices of
Bank other than the office to which this resolution is delivered shall be in
addition to foregoing limitation.
     BE IT FURTHER RESOLVED, that the authority hereby conferred is in addition
to that conferred by any other resolution heretofore or hereafter delivered by
this corporation to Bank and shall continue in full force and effect until Bank
shall have received notice in writing, certified by the Secretary of this
corporation, of the revocation hereof by a resolution duly adopted by the Board
of Directors of this corporation. Any such revocation shall be effective only as
to credit which is extended or committed by Bank, or actions which are taken by
this corporation pursuant to the resolutions contained herein, subsequent to
Bank’s receipt of such notice. The authority hereby conferred shall be deemed
retroactive, and any and all acts authorized herein which were performed prior
to the passage of this resolution are hereby approved and ratified.
SEE FOLLOWING PAGE FOR CERTIFICATION


RESOBORR.CA (06/06)   20070626073 / Page 1   02694, #2473343270     (BAR CODE)
[a35467a3546702.gif]

 



--------------------------------------------------------------------------------



 



WELLS FARGO   CERTIFICATE OF INCUMBENCY

TO: WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
     The undersigned, HANIF JAMAL, Secretary of Dot Hill Systems Corp., a
corporation created and existing under the laws of Delaware, hereby certifies to
Bank that: (a) the following named persons are duly elected officers of this
corporation and presently hold the titles specified below; (b) said officers are
authorized to act on behalf of this Corporation in transactions with Bank; and
(c) the signature opposite each officer’s name is his or her true signature:

          TITLE   NAME   SIGNATURE
 
       
President and CEO
  Dana W. Kammersgard   /s/ Dana W. Kammersgard
 
       
CFO and Treasurer
  Hanif I. Jamal   /s/ Hanif I. Jamal
 
       
Vice President Finance
  Shad Burke   /s/ Shad Burke

     The undersigned further certifies that if any of the above-named officers
change, or if, at any time, any of said officers are no longer authorized to act
on behalf of this corporation in transactions with Bank, this corporation shall
immediately provide to Bank a new Certificate of incumbency. Bank is hereby
authorized to rely on this Certificate of Incumbency until a new Certificate of
Incumbency certified by the Secretary of this corporation is received by Bank.
     IN TESTIMONY WHEREOF, I have hereunto set my hand, and if required by Bank
affixed the corporate seal of said corporation, as of July 31, 2007

                  /s/ Hanif I. Jamal       Secretary           

(SEAL)

          CRTINCUM.CA (04/05) 20070626073 / Page 1   02694, #2473343270   (BAR
CODE) [a35467a3546703.gif]

 



--------------------------------------------------------------------------------



 



AUTHORIZATION FOR
FOREIGN EXCHANGE TRANSACTIONS
          Effective as of July 1, 2007, WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) is authorized to act on the telephone orders for foreign exchange
transactions initiated by, and to accept confirmations for foreign exchange
transactions from, the following individuals on behalf of DOT HILL SYSTEMS CORP.
(the “Company”).

A.   Individuals authorized to execute foreign exchange transactions:

                  Name (print or type)   Signature    
 
           
1.
  Dana W. Kammersgard   /s/ Dana W. Kammersgard    
 
           
2.
  Hanif I. Jamal   /s/ Hanif I. Jamal    
 
           
3.
 
 
 
 
   
 
 
 
 
 
   
 
           
4.
           
 
           

B.   Individuals authorized to sign foreign exchange confirmations:

                  Name (print or type)   Signature    
 
           
1.
  Dana W. Kammersgard   /s/ Dana W. Kammersgard    
 
           
2.
  Hanif I. Jamal   /s/ Hanif I. Jamal    
 
           
3.
           
 
 
 
 
 
   
 
           
4.
           
 
           

               Should any designation set forth above change, the Company shall
provide Bank immediately with a new Authorization. Bank is hereby authorized to
rely on the designations set forth in this Authorization until a new
Authorization from the Company, duly executed, is received by Bank.

          DOT HILL SYSTEMS CORP.    
 
       
By:
  /s/ Hanif I. Jamal
 
   
Title:
  CFO    
 
       
By:
  /s/ Dana W. Kammersgard
 
   
Title:
  CEO    

S\ Doc\ Team\ SD\CBSC\ Dot Hill Systems Corp 7-07
Obl #2473343270 \ AU #2694
C-004, DOC (Rev. 03/00)
(BAR CODE) [a35467a3546704.gif]

 